Case 1:18-cr-00204-NGG-VMS Document 390 Filed 03/01/19 Page 1 of 4 PageID #: 3811
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
  KMT:MKP/TH/MJL                                       271 Cadman Plaza East
  F. #2017R01840                                       Brooklyn, New York 11201



                                                       March 1, 2019


  By Hand and ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                 Re:     United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (S-1) (NGG) (VMS)

  Dear Judge Garaufis:

                  The government respectfully submits this letter to notify the Court regarding a
  potential conflict involving counsel for defendants Keith Raniere and Clare Bronfman. This
  potential conflict arises from the fact that an attorney for Raniere and an attorney for Bronfman
  are closely related to each other.

                 The government advises the Court of this information pursuant to its obligation
  under Second Circuit law so the Court may conduct the appropriate inquiry pursuant to United
  States v. Curcio, 680 F.2d 881, 888-90 (2d Cir. 1982). See, e.g., United States v. Stantini, 85
  F.3d 9, 13 (2d Cir. 1996); United States v. Malpiedi, 62 F.3d 465, 467 (2d Cir. 1995).

                 The government notes the Court’s familiarity with the charges in this case and the
  prior Curcio hearing held for Raniere and does not reiterate that background here. Additionally,
  the government incorporates by reference the law set forth in its Curcio motion, dated November
  30, 2019 (Dkt. No. 210).

    I.   Defendants’ Representation Before the Court

                 On April 13, 2018, Marc A. Agnifilo, Esq., Teny Rose Geragos, Esq., and Jacob
  Kaplan, Esq., attorneys with the law firm Brafman & Associates, P.C., filed notices of
  appearance on behalf of the defendant Keith Raniere. On April 10, 2018 and April 23, 2018,
  respectively, Paul DerOhanessian, Esq. and Danielle Renee Smith, Esq., attorneys from the law
  firm DerOhannesian & DerOhannesian, also filed notices of appearance on behalf of defendant
  Raniere.
Case 1:18-cr-00204-NGG-VMS Document 390 Filed 03/01/19 Page 2 of 4 PageID #: 3812



                 On July 24, 2018, Susan R. Necheles, Esq., Kathleen Elizabeth Cassidy, Esq., and
  Gedalia Moshe Stern, Esq., attorneys with the law firm Hafetz & Neches LLP, filed notices of
  appearance on behalf of the defendant Clare Bronfman. On September 27, 2018, Alexandra A.E.
  Shapiro, Esq. and Fabien Manohar Thayamballi, Esq., attorneys with the law firm Shapiro Arato
  LLP, also filed notices of appearance on behalf of defendant Bronfman. On February 27, 2018,
  Mark J. Geragos, Esq. also filed a notice of appearance on behalf of Bronfman.

                  On March 1, 2019, Cassidy informed the government that Mark Geragos was
  replacing Necheles as lead trial counsel for Bronfman. The government is unclear as to what, if
  any, role the attorneys from Hafetz & Necheles LLP will have on this case going forward.

   II.   Potential Conflicts Based on Personal Interest

                   Rule 1.7 of the New York Rules of Professional Conduct (the “New York Rules”)
  provides that a lawyer “shall not represent a client if a reasonable lawyer would conclude that . . .
  there is a significant risk that the lawyer’s professional judgment on behalf of a client will be
  adversely affected by the lawyer’s own . . . personal interests,” absent other circumstances,
  including the client’s “informed consent.” The Comment to Rule 1.7, under the heading
  “Personal-Interest Conflicts,” states:

                 When lawyers representing different clients in the same
                 matter . . . are closely related, there may be a significant risk that
                 client confidences will be revealed and that the lawyer’s family
                 relationship will interfere with both loyalty and professional
                 judgment. As a result, each client is entitled to know of the
                 existence and implications of the relationship between the lawyers,
                 before the lawyer agrees to undertake the representation. Thus, a
                 lawyer who has a significant intimate or close family relationship
                 with another lawyer ordinarily may not represent a client in a
                 matter where the other lawyer is representing another party, unless
                 each client gives informed consent . . . .

  Rule 1.7 of the New York Rules mirrors Rule 1.7 of the American Bar Association Model Rules
  of Professional Conduct (the “Model Rules”). The Model Rules make the same admonition in
  substantially the same words and specifically state in the Comment that “a lawyer related to
  another lawyer, e.g., as parent [or] child . . . ordinarily may not represent a client in a matter
  where that lawyer is representing another party.”

                   Courts within the Second Circuit have frequently cited to state rules of
  professional responsibility and the Model Rules in identifying potential conflicts of interest in
  attorney representation, including for purposes of conducting Curcio hearings. See, e.g., United
  States v. Jiang, 140 F.3d 124, 127 (2d Cir. 1998) (citing Model Rules); Grand Jury Subpoena
  Served Upon Doe, 781 F.2d 238, 248 n. 6 (2d Cir. 1986) (citing Model Rules); United States v.
  Chinnici, 17-CR-77, 2018 WL 3435066, at *3 (D. Vt. July 17, 2018) (citing Vermont rules of
  professional conduct); United States v. DiScala, 14-CR-399 (ENV), 2017 WL 6623985, at *3
  (E.D.N.Y. Dec. 28, 2017) (citing New York Rules).




                                                   2
Case 1:18-cr-00204-NGG-VMS Document 390 Filed 03/01/19 Page 3 of 4 PageID #: 3813



  II.    Analysis

                   Raniere’s attorney, Teny Geragos, and Bronfman’s attorney, Mark Geragos, both
  face potential conflicts of interest. There is a risk that because they are father and daughter, their
  duties of judgment and loyalty may be impaired. For example, there is a risk that they could
  reveal client confidences to one another. There is also a risk that the relationship between them
  could affect their legal advice, because either one of them may be incentivized to make strategic
  decisions that would not be in his or her own client’s best interests out of fear of harming the
  other’s client or the other’s professional reputation. This is especially true given the high profile
  nature of this case. As examples, strategic advice that could be affected by the relationship
  between Teny Geragos and Mark Geragos might include: (1) whether one client should seek
  leniency by cooperating against the other, (2) whether a client should testify in his or her own
  defense at trial, where such testimony might implicate the other, (3) whether to elicit testimony
  from witnesses on direct or cross-examination if that testimony might implicate the other’s
  client, and (4) whether to make motions that could be adverse to the other client’s interests.

                  The government is not aware of a case addressing the unique situation before the
  Court; however, cases about divided loyalties, including where one co-defendant is paying
  another’s legal fees (which was the subject of the initial Curcio hearings in this matter), are
  illustrative. See, e.g., Wood, 450 U.S. at 270 (“One risk is that the lawyer will prevent his client
  from obtaining leniency by preventing the client from offering testimony against his former
  employer or from taking other actions contrary to the employer’s interest.”); Amiel v. United
  States, 209 F.3d 195, 198–99 (2d Cir. 2000) (reasoning that if trial counsel advised defendant not
  to testify even though testifying was in the best interests of the defendant, to avoid inculpating
  the payor of counsel’s fees, “these facts . . . would entitle appellant to relief [on an ineffective
  assistance claim] on the ground that trial counsel abdicated his duty of loyalty by permitting a
  third party who paid his fees to influence his professional judgment in representing [the
  defendant]” (citations omitted)).

                Therefore, a Curcio inquiry is appropriate to determine, as to Raniere and
  Bronfman, (i) whether they each understand the potential conflict raised by Teny Geragos and
  Mark Geragos’s familial relationship; (ii) the nature and extent of that conflict; and (iii) whether
  each defendant is willing and able to make a knowing and voluntary waiver of the conflict.1




         1
                 The government also notes that Agnifilo and Teny Geragos (together) and Mark
  Geragos currently represent co-defendants in another criminal matter, United States v. Kingston,
  18-CR-365 (D. Utah), which has received some media attention. The government has inquired
  about whether there are any financial arrangements between Agnifilo and Teny Geragos
  (together) and Mark Geragos on either case and all counsel have advised that there are not.


                                                    3
Case 1:18-cr-00204-NGG-VMS Document 390 Filed 03/01/19 Page 4 of 4 PageID #: 3814



                                          CONCLUSION

                 For the foregoing reasons, the government respectfully requests that the Court
  notify the defendants of the potential conflicts described above and conduct an appropriate
  inquiry pursuant to Curcio.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:     /s/ Moira Kim Penza
                                                      Moira Kim Penza
                                                      Tanya Hajjar
                                                      Mark J. Lesko
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000

  cc:    Counsel of Record (by ECF)




                                                  4
